DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 1/6/2021.  Claims 1-20 are pending where claims 1-20 were previously presented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s), at a high level of generality, methods for reporting problems and recommending solutions, which are mental processes similar to collecting information and analyzing it.  In particular, the claims recite mental process steps associated with observations (deriving previously reported symptoms; receiving a user problem description), evaluations (separating user problem description into linguistic entities/terms; comparing user symptoms with previously reported symptoms), judgments (retrieving one or more solution descriptions associated with the previously reported symptoms), and opinions (identifying a solution description).  For example, as a support representative, the experiences of the human employee would relate to previously reported symptoms, such as what other clients/customers have asked earlier in the day.  A new client/customer has an issue (e.g. can’t login into computer/account) and tells the support representative their 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitation of user problem description, user symptoms, and solution descriptions merely describe the data being compared with no actual utilization of the data, in other words, attempting to limit the abstract idea of collecting information and analyzing it to a field of technical support troubleshooting (see MPEP 2106.05(h)).  Also, the additional elements of computing Minkowski distances between previous symptoms and received user symptoms recites well-understood, routine, and conventional activity of comparison algorithms, although a particular one is selected by applicant, it is being used for its intended purpose and also utilized regularly in the prior art for the same purpose of comparing two items of information, (e.g. see Choi [US 2002/0042793 A1] at paragraph [0117] and Duchon et al [US 2010/0280985 A1] at paragraph [0027]) where the smallest distance equates to most similar/related.  The last additional element of normalizing the distances recites well-understood, routine, and conventional activity of normalization which allows for various different calculations to all by on the same scale/range for easy comparisons between one another, see Brown et al [US 9,183,285] at col 28, lines 10-16.
Therefore, as can be seen, the claim limitations as recited in the independent claim stand rejected under 35 USC 101 for being directed towards an abstract idea.

With regard to claim 2, this claim recites input parsing with a first filter then a second domain specific filter to have the terms/features to use as means to identify related previous symptoms which recites well-understood, routine, and conventional activity of sorting/filtering information including the usage of domain-specific dictionaries 
With regard to claim 3, this claim recites identifying solutions associated with the identified problem reports that are associated with the second subset of linguistic entities which recites the above identified abstract idea including analyzing and displaying certain data from the analysis as discussed above and adds no meaningful limitation beyond that of the abstract idea.
With regard to claim 4, this claim recites determining a no-solution state and identifying missing information from user description and generating an additional query for the missing information which recites the above identified abstract idea, with respect to the above discussed example, the support representative cannot think of a related problem or thinks of a related problem but isn’t confident at how related it is and thus asks the user for more information to assist in confidently determining the user’s problem/symptoms and adds no meaningful limitation beyond that of the abstract idea.
With regard to claim 5, this claim recite ranking one or more solution descriptions and displaying them to the user which recites well-understood, routine, and conventional activity of sorting information and transmitting the information (see MPEP 2106.05(d)) and adds no meaningful limitation beyond that of the abstract idea.
With regard to claim 6, this claim recites deploying a solution selected from the solution descriptions which recites well-understood, routine, and conventional activity of transmitting information over a network (see MPEP 2106.05(d)) and adds no meaningful limitation beyond that of the abstract idea.
With regard to claim 7, this claim recites the ranking of solutions based on number of associated problem occurrences which recites the above identified abstract idea associated with the support representative realizing this solution always seems to fix the problem because it has worked consistently for many other similar problems.  Even if not part of the abstract idea, the concept recites well-understood, routine, and conventional activity of sorting information (see MPEP 2106.05(d)) based on frequency.
With regard to claim 8, this claim recites the ranking of solutions based on number of successful deployments which recites the above identified abstract idea associated with the support representative realizing this solution always seems to fix the problem because it has worked consistently for many other similar problems.  Even if not part of the abstract idea, the concept recites well-understood, routine, and conventional activity of sorting information (see MPEP 2106.05(d)) based on success rate.
With regard to claim 9, this claim recites the ranking of solutions based on average resolution time which recites the above identified abstract idea associated with the support representative realizing that some solutions, such as try pressing CAPs lock for login issues is quicker than doing a multi-step user verification and password reset process.  Even if not part of the abstract idea, the concept recites well-understood, routine, and conventional activity of sorting information (see MPEP 2106.05(d)) based on a time metric, where the particular metric recites intended field of use limitations (see MPEP 2106.05(h).
With regard to claim 10, this claim recites the ranking of solutions based on number of resolution steps which recites the above identified abstract idea associated 

Claims 11-20 are substantially similar to claims 1-10 and are rejected for similar reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3, 5-8, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buryak et al [US 2013/0117267 A1] (from IDS) in view of Choi et al [US 2002/0042793 A1] and Brown et al [US 9,183,285].
With regard to claim 1, Buryak teaches a computer-implemented method for automated solution identification, comprising: deriving previously reported symptoms from a problem report database (see paragraphs [0029] and [0030]; the system can receive user feedback items about particular problems or issues and can store this information for later analysis to assist subsequent user problems at a later point in time in the future); 
receiving a user problem description (see paragraph [0040]; a new user problem description is received); 
separating the user problem description into a plurality of linguistic entities (see paragraphs [0021], [0056], [0031], and [0032]; the system describes identifying description keywords of the user problem description/feedback item where the system can categorize/cluster the user feedback item based on similarity/matching of the terms/entities of the feedback item to the respective topic cluster);
deriving one or more user symptoms from the plurality of linguistic entities (see paragraphs [0021], [0040]-[0041], and [0047]-[0061]; the system can derive the 
comparing the one or more user symptoms with the previously reported symptoms (see paragraphs [0056]-[0057] and [0041]; the system utilize the determined symptoms and features thereof to compare to other related symptoms to identify potential solutions);
and retrieving one or more solution descriptions associated with the previously reported symptoms from a technical solutions database (see paragraph [0041], [0045], [0022], and [0027]; the system can retrieve solutions based on comparisons of user symptoms to previous symptoms and their associated solutions). 
Buryak does not appear to explicitly teach comparing the one or more user symptoms with the previously reported symptoms by computing Minkowski distances between the previously reported symptoms and each of the one or more user symptoms; normalizing the Minkowski distances to create normalized distances; and identifying a solution description from the one or more solution descriptions based on being associated with a shortest distance among the normalized distances.
Choi teaches comparing the user query with a cluster topic profile/centroid (see paragraphs [0056]-[0060]; the system can compare the user query with information representing a topic of information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the similarity calculations of Buryak by utilizing distance measures to determine query similarity including usage of Minkowski distance as taught by Choi in order to not only use the algorithm to cluster 
Buryak in view of Choi teach comparing the one or more user symptoms with the previously reported symptoms by computing Minkowski distances between the previously reported symptoms and each of the one or more user symptoms (see Buryak, see paragraphs [0056]-[0057] and [0041]; see Choi, paragraphs [0056]-[0060], [0092], [0103], [0117], and [0197]; the system utilize the determined symptoms and features thereof to compare to other related symptoms to identify potential solutions where the cluster/category that represents the topic of the user’s input is identified and potential solutions associated with that category are determined).
Brown teaches normalizing the Minkowski distances to create normalized distances (see col 7, line 65 through col 8, line 19 and col 28, lines 10-16; the system can utilize Minkowski distances for determining confidence level of matches while normalizing the confidence score into a range).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the similarity calculations of Buryak in view of Choi by providing means to normalize scores as taught by Brown in order to use widely-used and well-known techniques to normalize a score into a range to allow for easy comparisons between various data sets by ensuring they all conform to 
Buryak in view of Choi and Brown teach identifying a solution description from the one or more solution descriptions based on being associated with a shortest distance among the normalized distances (see Brown, col 7, line 65 through col 8, line 19 and col 28, lines 10-16; see Choi, paragraphs [0056]-[0060]; see Buryak, paragraph [0041], [0045], [0022], and [0027]; the system can retrieve solutions based on comparisons of user symptoms to previous symptoms and their associated solutions where the system can utilize a similarity function that calculates Minkowski distances and can normalize the score to determine which cluster best matches the user’s feedback item as well as well as the best matching solution therein).

With regard to claim 2, Buryak in view of Choi and Brown teach wherein deriving previously reported symptoms from a technical solutions database comprises: creating a plurality of linguistic entities for a plurality of problem reports; performing a linguistic entity filter process to create a first subset of linguistic entities; identifying linguistic entities from the first subset of linguistic entities that are present in a symptom dictionary to create a second subset of linguistic entities (see Buryak, paragraphs [0017], [0015],  [0037]; and [0050]-[0054]; the system can identify linguistic entities and utilize domain-related dictionaries/documents to identify words to keep and also words to filter to create a second subset of linguistic entities or feature set that is used to find related user problems/incidents/issues); 


With regard to claim 3, Buryak in view of Choi and Brown teach identifying solutions associated with one or more of the identified problem reports that are associated with the second subset of linguistic entities (see Buryak, paragraphs [0021]-[0025]; the system can receive a new user problem report and based on the classification of the issue, find associated related past user problems and find the associated/shared solutions that can be used as a response to the new user problem report).

With regard to claim 5, Buryak in view of Choi and Brown teach ranking the one or more solution descriptions based on resolution criteria; and displaying the one or more solution descriptions on an electronic display (see Buryak, paragraphs [0032] and [0036]; the system can rank the solution descriptions and display at least one of them to the user device).

With regard to claim 6, Buryak in view of Choi and Brown teach deploying a solution selected from the one or more solution descriptions (see Buryak, paragraph [0005]; the system provides the descriptions of the various solutions to the user and after user selection can provide/deploy the selected solution).

With regard to claim 7, Buryak in view of Choi and Brown teach wherein ranking the one or more solution descriptions based on resolution criteria includes ranking the one or more solution descriptions based on a number of associated problem occurrences (see Buryak, paragraph [0032]; the solutions can be ranked based on the frequency of their occurrence).

With regard to claim 8, Buryak in view of Choi and Brown teach wherein ranking the one or more solution descriptions based on resolution criteria includes ranking the one or more solution descriptions based on a number of successful deployments (see Buryak, paragraphs [0032] and [0042]; the solutions can be based on customer satisfaction, the higher the satisfaction indicating how successful the deployment went as well as the number of times the solution has been used, i.e. the more times it is used, the more successful that solution is for particular problems).

With regard to claims 11 and 16, these claims are substantially similar to claim 1 and are rejected for similar reasons as discussed above.

With regard to claims 12 and 17, these claims are substantially similar to claim 2 and are rejected for similar reasons as discussed above.

With regard to claims 13 and 18, these claims are substantially similar to claim 3 and are rejected for similar reasons as discussed above.



Claims 4, 9, 10, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buryak et al [US 2013/0117267 A1] (from IDS) in view of Choi et al [US 2002/0042793 A1] and Brown et al [US 9,183,285] in further view of Natarajan et al [US 2013/0036062] (from IDS).
With regard to claim 4, Buryak in view of Choi and Brown teach all the claim limitations of claims 1-3 as discussed above.  
Buryak in view of Choi and Brown do not appear to explicitly teach in response to determining a no-solution state: identifying missing information from the received user problem description; and generating an additional user query corresponding to the missing information.
Natarajan teaches in response to determining a no-solution state: identifying missing information from the received user problem description; and generating an additional user query corresponding to the missing information (see paragraphs [0035]-[0037]; which teaches “a set of questions being asked to the customer or tests conducted to get more information about the problem customer is facing ... until the cause for the issue is identified” [i.e., generating additional user queries for missing information as long as the no-solution state exists], if cause is not identified then state is a no-solution state).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the customer support 

With regard to claim 9, Buryak in view of Choi and Brown teach all the claim limitations of claims 1 and 5 as discussed above.  
Buryak in view of Choi and Brown do not appear to explicitly teach wherein ranking the one or more solution descriptions based on resolution criteria includes ranking the one or more solution descriptions based on an average resolution time.
Natarajan teaches logging information such as time to resolve details and trying to solve the issue as fast and accurately as possible (see paragraph [0020]; the system can log time to resolve the issue as well as extracting trends from the data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the customer support system of Buryak in view of Choi and Brown by collecting and utilizing statistical information as taught by Natarajan in order to allow the system to self-learn and be able to find the solutions that actually resolve the issue sooner thereby improving the user’s overall experience of being able to have their issues resolved quickly and efficiently with 
Buryak in view of Choi and Brown in further view of Natarajan teach wherein ranking the one or more solution descriptions based on resolution criteria includes ranking the one or more solution descriptions based on an average resolution time (see Natarajan, paragraph [0020]; see Buryak, paragraphs [0032] and [0042]; the solutions can be ranked based on various signals, those signals can relate to time to resolve issues and can update changing trends and update weights that drive the identification and diagnosis of the user’s issues).

With regard to claim 10, Buryak in view of Choi and Brown teach all the claim limitations of claims 1 and 5 as discussed above.  
Buryak in view of Choi and Brown do not appear to explicitly teach wherein ranking the one or more solution descriptions based on resolution criteria includes ranking the one or more solution descriptions based on a number of resolution steps.
Natarajan teaches wherein ranking the one or more solution descriptions based on resolution criteria includes ranking the one or more solution descriptions based on a number of resolution steps (see paragraph [0035]; the system weight solutions based on number of tests/steps so that the potential solution that can resolve the issue quickest can be identified).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the customer support system of Buryak in view of Choi and Brown by determining how many 

With regard to claims 14 and 19, these claims are substantially similar to claim 4 and are rejected for similar reasons as discussed above.

With regard to claims 15 and 20, these claims are substantially similar to claim 5 and are rejected for similar reasons as discussed above.

Response to Arguments
Applicant's arguments (see the first paragraph on page 8 through the second paragraph on page 12) have been fully considered but they are not persuasive.   The applicant argues that the claims are not directed towards an abstract idea.  The Examiner respectfully disagrees.  Although particular limitations have been added to illustrate particular evaluations/comparisons between an input and potential results/output, the Examiner notes that in MPEP 2106.04(a)(2)(III)(C), that claims can still recite a mental process even if the claim is performed on a computer, in particular, the current claims appear similar to using a computer as a tool for performing the mental process step as discussed above.  As discussed above, the recitation of a particular comparison algorithm is recited to show a computer as a tool to perform the mental process steps, the Examiner recognizes the system stores previous 

Applicant’s arguments (see the bottom two paragraphs on page 12 through the last paragraph on page 14) with respect to the rejection(s) of claim(s) under Buryak have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duchon et al [US 2010/0280985 A1].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        3/17/2021